--...-.i
   :!
            Case 2:18-cr-00027-SJF Document 55 Filed 01/16/19 Page 1 of 3 PageID
                                                                               FI#:LED
                                                                                    137
                                                                                             IN CLERK'S OFFICE
                                                                                       U.S. DISTRICT COURT E.D.N.Y.

                                                                                       *      JAN 16 2019       *
           UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF NEW YORK                                                 LONG ISLAND OFFICE
           -------------------X
           UNITED STATES OF AMERICA                               ORDER OF RESTITUTION

                  - against-                                      Criminal Docket No. 18-27 (SJF)

           MATTHEW T. VOSS

                                   Defendant.

           -------------------X
                          WHEREAS, defendant MATTHEW T. VOSS pleaded guilty on February 15,

           2018, in the above-captioned case,

                          1.   This order of restitution will be incorporated by reference to the

           Judgment and Commitment Order to be filed in connection with the above-captioned case.

                          2.   The defendant is directed to pay restitution to the victims named and in

           the amounts listed in Exhibit A to this order.

                         3.    The defendant is jointly and severally liable, along with the defendant in

           United States v. Edward J. Sypher, Jr., 18-CR-28 (SJF) (E.D.N.Y.), to pay the restitution

           specified in Exhibit A to this Order.

                         4.      Restitution is due on the thirtieth day following the defendant's release

           from custody, and is payable at the rate of 10% of the defendant's gross monthly income,

           including income from all sources, in monthly payments; or payable at the rate of 10% of

           the defendant's gross monthly income, including income from all sources, in monthly

           payments. Monthly payments shall be made to the Clerk of the Court, United States District

           Court, 225 Cadman Plaza East, Brooklyn, N.Y. 11201. The payment instrument shall

           reference the case name and number, as set forth above.
 Case 2:18-cr-00027-SJF Document 55 Filed 01/16/19 Page 2 of 3 PageID #: 138




              5.    The Clerk is directed to distribute restitution payments pro rata to the

victims at least once per year to the extent funds are available to distribute. The United

States Department of Probation and the United States Attorney's Office are directed to

provide to the Clerk whatever assistance is necessary to assure prompt distribution of

restitution payments. The Clerk is directed to mail a copy of the instant document and the

attachment to the Criminal Assistant assigned to the instant case and the Financial Litigation

Unit of the United States Attorney's Office of the Easte

Dated:   B ooklyn, New York
         ~~~~-1---' 2019
                                                      s/ Sandra J. Feuerstein

                                                   ORABLE SANDRA . F UERSTEIN
                                                 ITED STATES DIST  T JUDGE
                                               EASTERN DISTRICT OF  W YORK
 Case 2:18-cr-00027-SJF Document 55 Filed 01/16/19 Page 3 of 3 PageID #: 139




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------X
UNITED STATES OF AMERICA                     Criminal Docket No. 18-27 (SJF)

       - against -

MATTHEW T. VOSS,

                        Defendant.

-------------------X
                     EXHIBIT A TO ORDER OF RESTITUTION


         VICTIM NAME AND ADDRESS                       LOSS AMOUNT
(1)    Northpointe Bank                       $1,280,442.46

(2)    Santander Bank                         $2,208,172.96

Total Restitution                             $3,488,615.42
